Citation Nr: 1505327	
Decision Date: 02/04/15    Archive Date: 02/18/15

DOCKET NO.  09-37 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable rating for a bilateral eye disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1979 to April 1992.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a
December 2007 rating decision of the Department of Veterans Affairs (VA)
Regional Office (RO) in Waco, Texas.

The Veteran was scheduled for a hearing before a Veterans Law Judge (VLJ) at the RO in October 2012; however, the Veteran withdrew his request for a hearing before it was held.  See October 2012 VA Form 21-0820; see also 38 C.F.R. 
§ 20.704(e).

The Board remanded this matter in January 2013 and July 2014.  As will be discussed further herein, the Board finds that the RO substantially complied with the remand orders, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with).


FINDING OF FACT

For the entire appeal period, the Veteran's bilateral eye disability has been manifested by an active pathology requiring continuous treatment to control dry eye symptoms featuring pain/discomfort, but has not been manifested by impairment of visual acuity, visual field loss, rest-requirements, or episodic incapacity.


CONCLUSION OF LAW

The criteria for an initial 10 percent rating, but no higher, for the Veteran's bilateral eye disability are met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.84a, Diagnostic Code (DC) 6009 (2008).
REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014), sets forth VA's duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In order to satisfy its duty to notify the claimant under the VCAA, the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

By correspondence dated April 2007, the VA notified the Veteran of the information needed to substantiate and complete his claim for an increased rating, to include notice of the information that he was responsible for providing and of the evidence VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  The appeal was most recently readjudicated in a December 2014 supplemental statement of the case (SSOC).  The requirements of 38 U.S.C.A. §§ 5103 and 5103A are therefore met.

Regarding the duty to assist, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issues herein decided has been obtained in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  The Veteran's service treatment records (STRs) have been associated with the claims file.  All identified and available post-service treatment records have been obtained, and as noted above, the Veteran declined a personal hearing.  The Veteran's eyes were medically evaluated in September 2007 and March 2013.  Pursuant to the July 2014 Board Remand, the Veteran was afforded an additional examination in October 2014.  The examination reports have been reviewed and found to be collectively adequate to make a determination on the claims.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied and, thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Analysis

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  

When entitlement to compensation for a service-connected disease or injury already has been established and entitlement to an increase in the disability rating is at issue, the present level of disability is of primary importance.  See, e.g., Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the disability has not changed and a uniform evaluation is warranted.

The Veteran's bilateral eye disability has been rated as noncompensably disabling under DC 6009, for unhealed eye injuries.  The Board notes that during the rating period on appeal, VA amended its regulations for rating disabilities of the eye.  73 Fed. Reg. 66,543 (Nov. 10, 2008).  However, these amendments only apply to all applications for benefits received by VA on or after December 10, 2008.  As the present claim was received in February 2007, the amended regulations are not applicable.

Under former DC 6009, unhealed injuries of the eye are to be rated from 10 to 100 percent under the criteria for impairment of visual acuity or field loss, pain, rest-requirements or episodic incapacity, combining an additional rating of 10 percent during continuance of active pathology.  The minimum rating during active pathology is 10 percent.  38 C.F.R. § 4.84a (2008).

Impairment of central visual acuity is evaluated from 0 to 100 percent based upon the degree of the resulting impairment of visual acuity.  38 C.F.R. § 4.84a, DCs 6061 to 6079.  The percentage evaluation will be found from Table V by intersecting the horizontal row appropriate for the Snellen index for one eye and the vertical column appropriate to the Snellen index of the other eye.  38 C.F.R. 
§ 4.83a, Table V (2008).

A compensable disability rating for loss of visual acuity requires that corrected vision be 20/40 or worse in one eye and 20/50 or worse in the other.  38 C.F.R. 
§ 4.84(a), DCs 6079 (2008).  The ratings increase in 10 percent increments according to the levels of vision impairment with the greatest award of 100 percent assignable for visual acuity of 5/200 or worse in each eye.  38 C.F.R. § 4.84a, DCs 6063-6078 (2008).

Turning to the evidence of record, a January 2007 VA primary care note indicates that the Veteran's pupils were equal and reactive to light and accommodation. Extraocular movements were intact.  Discs were sharp.  There was no retinal abnormality.

On August 2007 VA examination, the examiner noted a history of injury to the eyes in which a fire extinguisher blew up in the Veteran's face.  The Veteran reported that his eyes burn whenever they water.  He also got migraines behind his eyes when he strained his eyes too much.  He could not see to the sides because it hurt to move his eyes.  He had to quit truck driving because of the pain.  He reported seeing a flash when going from a dark room to well-lit room.  He treated his eyes with artificial tears.  On physical examination, corrected visual acuity was 20/20 bilaterally (near) and 20/25 bilaterally (far).  The Veteran did not have diplopia.  There was voluntary limitation of eye movement in all directions.  His corneas were clear without scars.  The examiner diagnosed periorbital pain, dry eye symptoms which may have been exacerbated by the chemical keratitis, myopia, and presbyopia. 

On physical examination in March 2013 VA examination, corrected visual acuity was 20/40 or better bilaterally.  There was no pupillary defect, anatomical loss, astigmatism, diplopia, or extremely poor vision or blindness of either eye.  Slit lamp, external eye, and internal eye examination findings were normal.  A visual field defect was not noted.  The examiner opined that the Veteran's eye condition did not impact his ability to work.

Following review of the claims file, the March 2013 VA optometrist prepared an addendum report in May 2013 which contained diagnoses of corneal abrasion from chemical keratitis totally healed; dry eye; and photophobia.  The examiner opined that it was as likely as not that the Veteran's chemical keratitis contributed to dry eye and photophobia.

On October 2014 VA examination, corrected visual acuity was 20/40 or better bilaterally.  Pupils were round and reactive to light.  There was no anatomical loss, astigmatism, diplopia, extremely poor vision or blindness of either eye.  Slit lamp and external eye exam revealed mucous strands, dry conjunctivae and corneal staining, consistent with Dry Eye Syndrome.  The Veteran did not have a visual field defect, scarring or disfigurement, or incapacitating episodes.  His eye condition did not impact his ability to work.  The examiner opined that there is "no nexus whatsoever, and no possibility of aggravation," concerning the Veteran's history of corneal abrasion and his current dry eye symptom, reasoning that the fire extinguisher fluid to which he was exposed would not have had access to his lacrimal glands.

After review of the evidence of record under the laws and regulations as set forth above, the Board finds that a 10 percent rating is warranted for the Veteran's bilateral eye disability for the entire appeal period.  In this regard, the Board notes that the evidence is in relative equipoise as to whether the Veteran's Dry Eye Syndrome may reasonably be considered an "active pathology" related to his healed corneal abrasion scars of the bilateral eyes.  Resolving reasonable doubt in his favor, the Board finds that the dry eye condition is reasonably shown to have been an active pathology throughout the appeal period, warranting the minimum 10 percent rating for "active pathology" under the applicable former version of DC 6009.  

A rating in excess of the minimum 10 percent is not warranted.  The currently-assigned 10 percent rating contemplates the Veteran's complaints of discomfort in the eyes (including pain), as well as any rest-requirements implied by the Veteran's reported dry eye symptoms.  As reflected above, the evidence shows no visual field loss nor any episodic incapacity associated with the dry eye symptoms.  The Board further observes that the Veteran's corrected visual acuity has been noncompensable at all times during the appeal period.  

Consideration has been given regarding whether the schedular evaluation is inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director of the Compensation and Pension Service for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1).  However, in this case the applicable schedular criteria  reasonably describe the Veteran's disability level and symptoms, to include his "active pathology" involving pain and discomfort, and provide for ratings in excess of that assigned for greater degrees of impaired function of the eyes.  As such, referral for extraschedular consideration is not required.  Thun v. Peake, 22 Vet. App. 111 (2008).  

Finally, the Board notes that entitlement to a total disability evaluation based on individual unemployability (TDIU) is an element of all increased rating claims.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  Here, however, as the Veteran is in receipt of a 100 percent schedular rating, TDIU need not be considered.



ORDER

A 10 percent rating, but no higher, for bilateral eye disability is granted.



____________________________________________
SONNET BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


